 

 

Case 1:20-cv-07708-GBD-BCM Document 26 Fileg-42/10/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AKF, INC. d/b/a FUNDKITE,

 

Plaintiff, :
-against- : DEFAULT JUDGMENT

 

20 Civ. 7708 (GBD)
ARNOLD BROTHERS FOREST PRODUCTS, INC.,

BELCHER FAMILY FARMS LLC, AND JAMES
WYATT BELCHER,

Defendants.

GEORGE B. DANIELS, United States District Judge:

This action having been commenced on September 18, 2020 by the filing of a Summons
and Complaint, and a copy of the Summons and Complaint having been served on Defendants
Arnold Brothers Forest Products, Inc., Belcher Family Farms LLC, and James Wyatt Belcher on
September 28, 2020 through James Wyatt Belcher, individually and as authorized agent of
Defendants, and proof of service having been filed on September 28, 2020, and Defendants having
failed to answer, appear, or otherwise move with respect to the Complaint, and the time for
appearing, answering, or moving having expired, it is hereby:

ORDERED, ADJUDGED, AND DECREED that Plaintiff AKF, Inc. d/b/a as FUNDKITE
have judgment, plus statutory pre and post-judgment interest, attorneys’ fees and costs against
Defendants Amold Brothers Forest Products, Inc., Belcher Family Farms LLC, and James Wyatt
Belcher.

This matter is referred to Magistrate Judge Barbara C. Moses for an inquest on damages,

attorneys’ fees, and costs.
Case 1:20-cv-07708-GBD-BCM Document 26 Filed 12/10/20 Page 2 of 2

Dated: New York, New York SO ORDERED:

December 10, 2020
Oneay 6 DVDorwb

@FOR B. DANIELS
ted States District Judge

 
